Title: Thomas Jefferson to Louis Philippe Gallot de Lormerie, 27 October 1812
From: Jefferson, Thomas
To: Lormerie, Louis Philippe Gallot de


          Monticello Oct. 27. 12. 
           Th Jefferson presents his compliments to M. De Lormerie, whose letter, having been long on the road, finds him in the moment of setting out on a journey from which he will not return till December. he will immediately inclose this the letter to the Secretary of State, the only step it is in his power to take on his behalf. as it is probable that, should the government be sending a vessel to France, it will be known to the public, he would recommend to M. de Lormerie to be on the lookout for such intimations of it as may appear in the public papers, as it is very possible that the public occupations of the Secretary of State may prevent his bearing in mind individual applications. he wishes M. de Lormerie may succeed in obtaining the kind of passage he desires, that his voyage may be succesful & his returns return to the bosom of his friends & country a safe & happy one.
        